Citation Nr: 1431120	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO in St. Petersburg.  A transcript of that proceeding has been associated with the Veteran's claims file.

In January 2014, this matter was remanded for further evidentiary development.  As will be discussed in greater detail below, a review of the claims file reveals substantial compliance with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's psychiatric disorder clearly and unmistakably existed before service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

As clear and unmistakable evidence reflects that a psychiatric disorder preexisted service and clear and unmistakable evidence reflects that it was not aggravated by service, the presumption of soundness has been rebutted and the criteria for entitlement to service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1111, 5013, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in March 2008.  Through the March 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has asserted that he was treated for psychiatric problems while in service at the Orlando Naval Hospital.  See Hearing Transcript at pg. 8.  Pursuant to the Board's January 2012 remand, the agency of original jurisdiction (AOJ) sought to obtain such records.  In March 2010, the AOJ submitted a request for information, seeking inpatient clinical records from the Orlando Naval Hospital.  In March 2012, the National Personnel Records Center (NPRC) twice responded that searches of records from 1985 from the Orlando Naval Hospital produced no records for the Veteran.  The Veteran was notified of the AOJ's efforts by April 2012 letters and the Veteran was offered the opportunity to submit those records.  The Veteran did not respond to the AOJ's letters.  In May 2012, VA made a formal finding of unavailability as to any records from the Orlando Naval Hospital.  In that formal finding of unavailability, VA detailed all steps taken in locating the purported records from the Orlando Naval Hospital.  See M21-1MR, Part I, Chapter 1, Section C, 5(f).  The Board finds that the duty to assist has been fulfilled with regard to obtaining records from the Orlando Naval Hospital.  Further, as will be explained below, the Board finds the Veteran's assertions of in-service hospitalization not credible.

As noted in the Board's January 2013 remand, the Veteran has discussed several instances of private treatment for a psychiatric disorder.  By an August 2013 letter, the Veteran was instructed to provide the names and dates of all private treatment provided with respect to his claim on appeal.  The Veteran did not respond to that letter.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  All identified private treatment records have been obtained and VA's duty to assist with respect to obtaining outstanding records has been satisfied.

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Pursuant to the Board's January 2014 remand, an addendum opinion was obtained in March 2014.  The examiner provided opinions and supporting rationales as to whether the Veteran's schizophrenia clearly and unmistakably preexisted service and whether any preexisting schizophrenia clearly and unmistakably was not aggravated beyond its normal progression by service.  Thus, the Board finds that the March 2014 VA addendum opinion is adequate and substantially complies with the Board's January 2014 remand instructions.  See Stegall, 11 Vet. App. 268.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

The Veteran contends that his psychiatric disorder was caused or aggravated by his period of active military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including psychoses may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms. Walker v. Shinseki, 708 F.3d 1331 (2013). 

When determining service connection, a presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id.

The Veteran has been diagnosed with schizophrenia and a personality disorder.  See April 2013 VA Examination Report; Florida State Hospital Psychiatric History and Mental Status Examination.

At age 16, prior to his period of active service, the Veteran "started having frank symptoms of a psychiatric nature.  He said he started hearing voices and becoming somewhat depressed.  He said he has had significant auditory hallucinations."  October 2003 Private Treatment Record from the Harbor Behavioral Health Care Institute.  In addition, as a teenager, the Veteran attempted suicide twice, once by cutting his wrists and once by overdosing.  Id.  The Veteran also noted that he began receiving psychiatric treatment while at age 14.  The Veteran noted that he began having significant psychiatric problems at age 16.  Id.

The Veteran entered active service in November 1985.  Upon entrance, no psychiatric abnormalities were noted.  See April 1985 Enlistment Examination; April 1985 Report of Medical History.  The Veteran's service treatment records do not reveal treatment for any psychiatric problems.  The Veteran separated from active service in December 1985.  The Veteran is presumed sound as to any psychiatric disabilities at entrance to service.  38 C.F.R. § 3.304(b).  

Post-service treatment records reveal treatment for schizophrenia.  See, e.g., Baycare Medical Records; Anchor Medical Group Records; Florida State Hospital Records; Suncoast Treatment Records.

The Veteran's schizophrenia clearly and unmistakably preexisted his period of active service.  At his March 2013 VA examination, the examiner concluded that the Veteran's schizophrenia, paranoid type a, clearly and unmistakably did not preexist his military service.  As rationale, the VA examiner discussed treatment records noting the onset of the Veteran's psychiatric problems during his teenage years.  The examiner explained that the Veteran's responses have been inconsistent as to when he began receiving psychiatric care.  The examiner also explained that had he been diagnosed with schizophrenia prior to service, a medication regimen would have been ordered and such would have been noted upon the Veteran's entrance to service.

The March 2013 VA examiner tendered an addendum opinion in March 2014 where he concluded that the "...the onset of the Veteran's psychosis clearly and unmistakably preexisted his military service."  Upon consideration of all of the pertinent evidence of record, as detailed in the Board's January 2014 remand, the examiner changed his conclusion about the preexisting nature of the Veteran's psychiatric disorder.  As rationale, the examiner discussed relevant medical evidence of record.  The examiner considered the November 1998 Disability Determination, which noted the Veteran's addiction to LSD began at the age of 15.  Further, the examiner cited to Dr. V.'s report that the Veteran committed two suicide attempts in high school and that he was hospitalized following at least one of the attempts.  The examiner also discussed the October 2003 Harbor psychiatric evaluation that showed the Veteran began hearing voices and became depressed at age 16.  The examiner explained that "[t]hese reports, documenting symptoms of Paranoid Schizophrenia, at age 16, establish that the onset of the Veteran's psychosis clearly and unmistakably preexisted his military service." 

The Board acknowledges that the VA examiner changed his opinion as to whether a psychiatric disorder clearly and unmistakably preexisted service from his March 2013 opinion to his March 2014 addendum opinion.  However, as discussed in the Board's January 2014 remand, in his March 2013 opinion, the examiner did not consider the Veteran's reports of auditory hallucinations at age 16.  Thus, given that the examiner did not consider those reports, the Board finds the March 2013 examination inadequate.  See Barr, 21 Vet. App. at 311.  Indeed, in his March 2014 addendum, the examiner considered all of the pertinent evidence of record, including the Veteran's reports of auditory hallucinations at age 16.

Further, the Veteran's preexisting schizophrenia was clearly and unmistakably not aggravated by his period of active military service.  The Veteran has asserted that he was treated for psychiatric problems while in service.  The Board, however, finds the Veteran's assertions that he was treated for psychiatric problems in service not credible.  At his Board hearing, the Veteran testified that he received in-service treatment for a psychiatric problem at the Orlando Naval Hospital.  See Hearing Transcript at pg. 8.  However, at his March 2013 VA examination, the Veteran stated that the first instance in which he received mental health treatment was in 1989, some four years following his separation from service.  The Board acknowledges that the Veteran is competent to state when he received psychiatric treatment.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). In this instance, the Board does not find the Veteran's assertion that he was treated for psychiatric problems in service credible.  Indeed, when asked, at his March 2013 VA examination, when he first received psychiatric treatment, the Veteran responded that the first treatment was in 1989.  The Veteran's period of active service spanned from November 1985 to December 1985.  Given the inconsistencies between the Veteran's accounts of when he first received psychiatric treatment, the Board finds his statement that he received treatment during service not credible and affords that assertion no probative value.

In this March 2014 addendum opinion, the VA examiner concluded that it is less likely as not that the Veteran's psychiatric disorder was clearly and unmistakably aggravated by the Veteran's military service.  The Board notes that while the VA examiner unartfully phrased his conclusion, the examiner's rationale makes clear that the examiner was expressing that the Veteran's preexisting psychiatric disorder clearly and unmistakably was not aggravated by his period of service.  As rationale, the examiner explained that there are no records of any in-service psychiatric treatment.  Moreover, the examiner pointed to the fact that the Veteran's accounts of in-service psychiatric treatment have not been corroborated by any treatment records.  Indeed, as discussed above, the Veteran's accounts of in-service treatment are not credible given his inconsistent statements as to when he began receiving treatment.  There is no credible evidence of in-service aggravation whatsoever.

The Board considers the March 2013 VA examiner's addendum opinion highly probative as to whether a psychiatric disorder clearly and unmistakably preexisted service and whether such a preexisting disorder was clearly and unmistakably not aggravated during service.  The addendum opinion is based on a thorough explanation of the pertinent evidence of record and supports all conclusions with in-depth rationales.  Thus, it is highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

To the extent that the Veteran himself opines that a psychiatric disorder did not preexist service or that a preexisting psychiatric disorder was aggravated during his period of active service, the Board notes that the Veteran is not competent to opine on such complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is simply no competent evidence against the March 2013 VA examiner's addendum opinion as to the preexisting nature of the Veteran's psychiatric disability and whether such was aggravated during service.

In conclusion, the evidence of record shows that the Veteran's schizophrenia clearly and unmistakably preexisted his service and was clearly and unmistakably not aggravated by his period of active service.  As such, the benefit of the doubt doctrine is inapplicable and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to service connection for a psychiatric disorder, to include schizophrenia, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


